DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed September 23, 2022 as they pertain to the art of Dobschal 744 in view of Dobschal 237 have been fully considered but they are not persuasive.
	As best as Examiner understands, Applicant’s remarks are directed to the product-by-process (PxP; MPEP 2113) feature of “deposited or printed on one surface of the boundary”.  As shown in Dobschal 237, the reflection member (12 or 22) is located at and on the boundary of the two members (3, 20).  The reflection member is clearly deposited1 there since it exists there.  If it wasn’t deposited, how did it get there?  Additionally, Dobshcall 237 (Figure 17) showing reflection members (12, 22) being deposited on the surface of member (3).
  
Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 (line 17), Examiner suggests -- total internal reflection between --
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal  et al. (US 8,456,744 - herein Dobschal 744; of record) in view of Dobschal (US 2017/0192237 - Dobschal 237; of record).
	As to claim 1, Dobschal 744 teaches an electronic device comprising an optical element forming an inner side surface facing an eye of a user (Dobschal 744 Fig. 1 - 16) and an outer side surface corresponding to a rear side of the inner side surface (Dobschal 744 Fig. 1 - 8), an optical driving assembly configured to inject image light into one side of the optical element (Dobschal 744 Fig. 1 - 5; col. 5:17-23), and a pin member comprising on of at least one pin hole, at least one pin mirror, or at least one pin mirror and at least one pin hole (Dobschal 744 Fig. 1 - 9; Fig. 2 - 9; Fig. 3 - 9, 12; col. 5:24-34; col. 5:55-65; col. 6:36-46), wherein each one pin hole or each one pin mirror is smaller than a pupil of the eye of the user to deepen a depth of field (DOF) (Dobschal 744 Fig. 1 - 9; Fig. 2 - 9; Fig. 3 - 9, 12; Fig. 4 - 12; col. 5:24-34; col. 5:55-65; col. 6:36-46 - note: the size of the mirrors are 20-30 µm which is sufficient to be “pin mirror” - i.e. smaller than the human pupil of ~4mm which is understood to be the structure necessary to deepen the depth of field), wherein the at least one pin hole is provided in one region of the inner side surface of the optical element or the at least one pin mirror is provided in one region of the outer side surface of the optical element (Dobschal 744 Fig. 1 - 8, 9; Fig. 3 - 12, 9), the image light is incident from one side of the optical element and reaches the reflection member by total internal reflection between the outer side surface and the inner side surface (Dobschal 744 Fig. 1; Fig. 15, Fig. 16)
	Dobschal 744 does not specify the optical element comprises two members which are separated from each other such that a boundary of the two members forms a slope, and a reflection member provided on the boundary of the two members of the optical element to reflect at least a part of the injected image light, wherein the reflection member has a same slope as the slope of the boundary of the two members, the reflection member is deposited or printed on one surface of the boundary of the two members.
	In the same field of endeavor Dobschal 237 teaches an electronic device (HUD) with an optical element having two members (Dobschal 237 Fig. 6 - 3, 20; para. [0071], [0082]) which are separated from each other such that a boundary of the two members forms a slope (Dobschal 237 Fig. 6 - 3, 20, 12, 22; para. [0071], [0082]), and a reflection member provided on the boundary of the two members of the optical element to reflect at least a part of the injected image light (Dobschal 237 Fig. 6 - 3, 20, 12, 22; para. [0071], [0082]), wherein the reflection member has a same slope as the slope of the boundary of the two members (Dobschal 237 Fig. 6 - 3, 20, 12, 22; para. [0071], [0082]), the reflection member is deposited or printed on one surface of the boundary of the two members (Dobschal Fig. 6; para. [0082] - reflection member(s) (12, 22) being deposited on one surface of the boundary of the two members (3, 20)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the two members and reflection member since, as taught by Dobschal 237, such elements allow for being able to control the light reflectivity and transmission of the coupled-in light to tailor the brightness and not disrupt the wearer in times of differing brightness (Dobschal 237 para. [0008], [0073]).
	As to claim 3, Dobschal 744 in view of Dobschal 237 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal 744 further teaches the pin mirror is formed by deposition (Dobschal 744 Fig. 3 - 12; col. 2:33-38).
	As to claim 5, Dobschal 744 in view of Dobschal 237 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal 744  further teaches the pin mirror forms a grid pattern and intersecting band regions among the grid pattern form a reflective region (Dobschal 744 Fig. 2 - S; Fig. 3 - 12).
	As to claim 6, Dobschal 744 in view of Dobschal 237 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal 744 further teaches the at least one pin mirror forms a grid pattern and rectangular regions inside a grid among the grid pattern form a reflective region (Dobschal 744 Fig. 2 - S; Fig. 3 - 12).
	As to claim 7, Dobschal 744 in view of Dobschal 237 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal 744 further teaches the injected image light travels in one direction of the optical element and reaches the reflection member (Dobschal 744 Fig. 1).
	As to claims 9-12, Dobschal 744 in view of Dobschal 237 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal 744 further teaches the alternative feature of the pin mirror, thus claims 9-12 which are directed to the alternative pin hole are necessarily taught as not further limiting the option of pin mirror.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Dobschal 744 in view of Dobschal 237 as applied to claim 1 above, and further in view of Berquist (US 2018/0149869; of record).
	As to claim 4, Dobschal 744 in view of Dobschal 237 teaches all the limitations of the instant invention as detailed above with respect to claim 3, but doesn’t specify a mirror blackening layer deposited or printed on the outer side surface of the pin mirror member, an area of the mirror blackening layer and an area of the pin member are the same.  In the same field of endeavor Berquist teaches an HUD having a pin mirror and a mirror blackening layer deposited or printed on the outer side surface of the pin mirror member, an area of the mirror blackening layer and an area of the pin member are the same (Berquist Fig. 3A - 304, 311; para. [0062] - opaque light trap (blackened)).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant invention to provide a blackening layer since, as taught by Brequist, such layers are well known in the art for the purpose of trapping light (Berquist para. [0062]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dobschal 744 in view of Dobschal 237 as applied to claim 13 above, and further in view of Ha (US 2019/0204600 - Ha; of record).
	As to claim 13, Dobschal 744 in view of Dobschal 237 teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dobschal 744 teaches the total internal reflection (TIR) method (Dobschal 744 Fig. 1), but doesn’t specify the light is incident from one side of the optical element and reaches the reflection member without reflecting from the outer side surface or the inner side surface.  In the same field of endeavor Ha teaches a HUD with pin member where the light is incident from one side and reaches a reflection element without reflecting from the outer side surface or the inner side surface (Ha Figs. 4A, 4C, 4E).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the image light without reflecting from outer/inner surface (TIR) since, as taught by Ha, such configuration is a known equivalent of TIR and allows for light to be directed through the optical element and transmitted to the eye of the user or in the case of a reflective display to reach/return to/from the display (Ha Figs. 4A-E; para. [0041], [0043]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.oed.com/view/Entry/50370